12‐2677 
        United States of America v. Richard Lee 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
                   At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 3rd day of April, two thousand fourteen. 
                                                
        PRESENT:  RICHARD C. WESLEY, 
                             SUSAN L. CARNEY, 
                                                        Circuit Judges, 
                             RICHARD K. EATON,*  
                                                        Judge. 
        ____________________________________________  
         
        UNITED STATES OF AMERICA, 
                            
                                  Plaintiff‐Appellee,   
                                  
                                 v.                                      12‐2677‐cr 
                                  
         
        RICHARD LEE,                         
                                 Defendant‐Appellant.  
        ____________________________________________  

        * The Honorable Judge Richard K. Eaton, of the United States Court of 
        International Trade, sitting by designation. 
FOR DEFENDANT‐                         MICHAEL J. STACHOWSKI,  
APPELLANT:                             Michael J. Stachowski, P.C., Buffalo, NY. 
                                        
FOR THE UNITED STATES:           MONICA RICHARDS, Assistant United  
                                 States Attorney, (Stephan J. Baczynski,  
                                 Assistant United States Attorney, on the brief), 
                                 for William J. Hochul, Jr., United States  
                                 Attorney for the Western District of New  
                                 York, Buffalo, NY. 
                                  
     Appeal from the United States District Court for the Western District of 
New York (Richard J. Arcara, Judge). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED. 

      Defendant Richard Lee appeals from the judgment entered in the United 

States District Court for the Western District of New York (Richard J. Arcara, 

Judge). Following a jury trial, Lee was found guilty of attempting to smuggle an 

automobile into the United States without an invoice.  18 U.S.C. § 545.  Lee seeks 

reversal of his conviction, and argues principally that the evidence at trial was 

insufficient to sustain his conviction.  We assume the parties’ familiarity with the 

underlying facts and the issues for review, which we reference only as necessary 

to explain our decision to affirm.1 



1
 We review de novo a sufficiency of the evidence challenge. United States v. Naiman,
211 F.3d 40, 46 (2d Cir. 2000).

                                            2
      On review after conviction by a jury, this Court considers the evidence 

presented at trial in the light most favorable to the government, and also credits 

every inference the jury may have drawn in favor of the government.  United 

States v. Naiman, 211 F.3d 40, 46 (2d Cir. 2000).  We will not disturb Lee’s 

conviction if any rational trier of fact could have found the elements of 18 U.S.C. 

§ 545 proven beyond a reasonable doubt.  See id.  

      To prove a violation of 18 U.S.C. § 545, the government was required to 

show that Lee “knowingly and willfully, with intent to defraud the United 

States, smuggle[d] . . . or attempt[ed] to smuggle . . . into the United States any 

merchandise which should have been invoiced.”  Lee argues there was 

insufficient evidence to prove that he had the requisite intent to “knowingly and 

willfully” defraud the United States. 

      The evidence was sufficient to support Lee’s conviction.  Lee testified that 

he was aware of, and had personally researched, how to properly import and 

export vehicles between the United States and Canada.  He also testified that he 

did “basically everything” for his father’s used car dealership, which exports cars 

to Canada.  Appendix at 385.   The jury further heard evidence that Lee regularly 

transported cars between the United States and Canada on behalf of the business.  




                                          3
This was ample evidence from which the jury could have concluded that the 

scienter element was satisfied beyond a reasonable doubt.  

      Notably, less than three months prior to his arrest, Lee had been detained 

by the United States Customs and Border Protection at the same port of entry, 

and his vehicle was denied entry based on the same importation violations.  On 

the first occasion, he was returned to Canada after being notified of the 

documentation requirements necessary to import a vehicle into the United States.  

      Lee further argues that the jury’s acquittal of his filing false statements 

charge is inconsistent with his smuggling conviction.  There is no inconsistency 

here—filing a false statement under 18 U.S.C. § 1001 is not an element required 

to prove an 18 U.S.C. § 545 offense.  See United States v. O’Connor, 650 F.3d 839, 

856 (2d Cir. 2011).  

      Similarly, Lee’s remaining argument—that the government failed to prove 

the vehicle had any commercial value in the United States—has no connection to 

a suggestion of innocence.  Lee would have this Court conclude that a vehicle 

lacking proper documentation has no commercial value.  Surely, a car has 

commercial value, even if its value must be realized through illicit markets. 




                                          4
    For the reasons stated above, the judgment of the district court is 

AFFIRMED.  

                        
                                    FOR THE COURT: 
                                    Catherine O’Hagan Wolfe, Clerk 
 
                                      




                                         5